348 S.W.3d 147 (2011)
Wayne WARMACK, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72713.
Missouri Court of Appeals, Western District.
September 20, 2011.
Mark A. Grothoff, Columbia, MO, for appellant.
Chris Koster, Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JAMES E. WELSH and MARK D. PFEIFFER, Judges.

ORDER
PER CURIAM.
Wayne Warmack appeals the denial of his Rule 24.035 motion after an evidentiary hearing. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the denial of post-conviction relief.
AFFIRMED. Rule 84.16(b).